ON MOTION ROE REHEARING.
MacIntyre, J.
We have stricken two lines in one place in the opinion, and the word “probable” in another place therein, but have adhered to the result. In his motion for a rehearing, the movant contends: “In making the statement in the decision in this case that Belvin, by setting up the release, ratified Massey’s fraudulent representations, the court overlooked the fact that nowhere does the petition show that Massey himself obtained the release, nor does it show that Belvin himself did not obtain the release, nor that in obtaining the release Belvin, or any one acting for him, had knowledge of Massey’s representations. Had the petition shown that Massey procured the release Belvin’s pleading of the release would undoubtedly have been a ratification of the act of Massey in procuring it, but in the absence of an allegation that Massey procured the release such a pleading would not be a ratification of the act of Massey on the part of Belvin.” We think the petition in effect at least alleges that Massey, the agent for the insurance company, made certain false and fraudulent representations in obtaining the release and that the insurance company, the indemnitor of the defendant, paid to the plaintiff $645 on *725account of this claim, for the release (see paragraph 33 f. of the petition as shown in the opinion) and the defendant then pleaded this release as an accord and satisfaction. When the defendant pleaded this release, thus obtained, he ratified the whole transaction of the obtaining of the release. He could not ratify such parts as might be beneficial to him and repudiate such parts as might be detrimental to his interest. He must take it or reject it as he found it. Thus we think that Belvin’s pleading of the release, after his indemnitor, through its agent or agents, negotiated said release and paid its money therefor, was a ratification of the acts of the indemnitor’s agent, Massey, or of any other agent of the indemnitor who took part in this transaction. Bryant v. Booze, 55 Ga. 438; Jackson v. Penn. Ry. Co., 66 N. J. L. 319 (49 Atl. 730, 55 L. R. A. 87).

Rehearing denied.


Broyles, G. J., and Guerry, J., concur.